Citation Nr: 0520649	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left foot 
disability.

2.  Entitlement to service connection for a lumbar spine 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1969 to March 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In June 2005, the veteran's then-representative, AMVETS, 
withdrew its services and stated that it would no longer 
represent the veteran.  To date, the veteran has not 
appointed another representative.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
negative for an etiological relationship between the 
veteran's pes planus in service and his currently diagnosed 
pes planus.

2.  The veteran's current plantar fasciitis of the left foot 
was first clinically manifested many years after service, and 
the preponderance of the competent evidence of record shows 
that it is unrelated to pes planus or ligamentous and 
muscular stress of the left foot in service.

3.  The veteran's lumbar spine disability was first 
manifested many years after service, and there is no 
competent evidence of record that it is in any way related to 
service or to any disease or injury for which service 
connection has already been established.




CONCLUSIONS OF LAW

1.  Left foot disability is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).

2.  Lumbar spine disability is not the result of disease or 
injury incurred in or aggravated by service, nor may it be 
presumed to have been so incurred, nor is it proximately due 
to or chronically worsened by service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In so doing, the 
VA must notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In 
particular, the VA must notify the claimant of the following:  
(1) the information and evidence not of record that is 
necessary to substantiate each of his specific claims; (2) 
the information and evidence that VA will seek to provide; 
(3) the information and evidence that the veteran is expected 
to provide; and (4) the need to furnish the VA any evidence 
in his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claims.

In May 2001, the RO received the veteran's informal claim (VA 
Form 21-4138) for service connection for back and leg 
disability.  In March 2002, the RO received his formal claim 
(VA Form 21-526) for service connection for left leg/foot 
disability and secondary back disability.

By virtue of information contained in a letter, dated in 
April 2002, the RO informed the veteran and his then 
representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  

The RO noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  The RO also noted that 
service connection could be established for a disability 
which was proximately due to or the result of a service-
connected condition.  

The RO noted that it would make reasonable efforts to help 
the veteran get evidence necessary to support his claim, such 
as medical records, employment records, or records from other 
Federal agencies.  The RO informed the veteran that he had to 
give it enough information so that it could request such 
records from the agency or person who had them.  In 
particular, the RO requested the name and address of the 
person, agency, or company that had the records; the time 
frame covered by the records; and, in the case of medical 
records, the condition for which the veteran had been 
treated.  

The RO notified the veteran that he could get the records and 
send them.  The RO also notified him that if he wished the VA 
to obtain medical records, he would have to authorize the 
release of such records by completing VA Form 21-4142.  The 
RO also requested that the veteran tell it about any 
additional private medical information or evidence that he 
wanted it to get specifically pertaining to his claimed 
conditions.  The RO noted, however, that it was still his 
responsibility to support his claim with appropriate 
evidence.  

The RO informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  
The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In addition to the letter, dated in April 2002, the veteran 
was provided with a Statement of the Case (SOC) May 2003 and 
a Supplemental Statement of the Case (SSOC) in February 2005.  
Along with his formal claim (VA Form 21-526), they further 
notified the veteran and his then-representative of the 
evidence necessary to substantiate the veteran's claims of 
entitlement to service connection for low back disability and 
left foot disability.  Indeed, the SOC and SSOC set forth the 
relevant text of 38 C.F.R. § 3.159.  The SOC and the SSOC's 
also identified the evidence that had been received by the 
RO.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; the 
veteran's service personnel records; numerous records from 
private health care providers (including Miami Valley 
Hospital, M. L. B., M.D., H. B.A., M.D., J. E. C., Jr., M.D., 
G. M. D., M.D., H. M., M.D., P. A., M.D., S. F., M.D., S. G., 
M.D., C. D., M.D., Dayton Head and Neck, A. B., M.D., A. E., 
M.D., and R. M. F., M.D.) reflecting the veteran's treatment 
from December 1979 through May 2002; records reflecting the 
veteran's treatment by the VA from March 2002 through June 
2004; the transcript of the veteran's hearing held at the RO 
in November 2003; and the report of an examination performed 
by the VA in January 2005.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to service connection for left foot 
disability or lumbar spine disability.  

During his hearing at the RO in November 2003, the veteran 
testified that from 1974 to 1978 he had been treated at the 
VA Medical Center (MC) in Dayton, Ohio.  The RO attempted to 
obtain those records; however, in December 2004, the VAMC 
stated that for the requested time frame, it had no records 
concerning the veteran.

Given the efforts by the RO to development the record, there 
is no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to the 
issue of entitlement to service connection for left foot 
disability or lumbar spine disability.  As such, further 
action is unnecessary in order to meet the VA's statutory 
duty to assist the veteran in the development of his claims.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to service connection for left foot 
disability or lumbar spine disability.  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) (discussing 
prejudicial error).  Therefore, the Board will proceed to the 
merits of the appeal.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may, 
however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where, as here, a veteran who served for ninety (90) days or 
more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic conditions, 
such as arthritis, to a degree of 10 percent or more within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995); see also, Boyer v. West, 12 Vet. App. 142, 144 
(1999).



A.  The Left Foot

The report of the veteran's service examination is negative 
for any complaints or clinical findings of left foot 
disability of any kind.  In February 1969; however, several 
months after his entry on active duty, X-rays confirmed the 
presence of minimal bilateral pes planus.  

In August 1969, after jumping off a truck, the veteran 
complained of pain in the medial portion of his "right" 
foot.  A consultation with the podiatry service the following 
month revealed that the pain was in the veteran's left foot.  
He reportedly had low arches, bilaterally, and the impression 
was ligamentous and muscular stress of the feet, secondary to 
pes planus.  

In February 1970, again after jumping off a truck, the 
veteran injured his left ankle.  However, X-rays of the left 
foot and left ankle were negative.  In July 1970, the veteran 
had a callous surgically removed from his left foot.  

At his discharge examination in February 1971, it was noted 
that the veteran had a history of pes planus; however, that 
disorder was not found during the examination.  Rather, the 
veteran's feet were found to be clinically normal.  Such 
evidence raises legitimate questions as to whether the left 
foot problems in service, including pes planus, were chronic 
in nature.

Indeed, despite extensive treatment by numerous private 
health care providers following service, there were no 
recorded complaints of left foot pain until October and 
November 2000 (records of A. B., M.D. and A. E., M.D.).  
Although the diagnoses included pes planus (as well as 
plantar fasciitis and tarsometatarsal degenerative joint 
disease), such findings do not suggest a continuity of 
symptomatology with the veteran's left foot problems in 
service.  

In June 2004, the veteran's treating physician at the VA 
stated that the veteran's left condition was more likely than 
not related to his injury in service in 1969.  Although she 
noted that the veteran had had pain and problems since that 
injury, she cited no competent evidence to bolster her 
findings of continuity.  Rather, her conclusion was drawn 
from history reported by the veteran.  A bare transcription 
of a lay history, however, is not transformed into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  As noted above, the record is completely 
negative for any recorded complaints or clinical findings of 
left foot disability for almost 30 years after service.  

Nevertheless, in an effort to further assist the veteran, the 
VA examined him in January 2005.  Following the examination, 
the relevant diagnoses were flat feet and Achilles 
tendonitis.  Plantar fasciitis was also reported.  

In a response to a specific question by the RO, the examiner 
was unable to correlate the veteran's left foot disability 
with the inservice diagnoses of a foot sprain and flat feet.  
Unlike the veteran's treating physician at the VA, the 
examiner arrived at his opinion after a review the claims 
file, as well as an examination and X-rays and an interview 
with the veteran.  As such, the Board gives greater probative 
value to the opinion of the VA examiner.  When considered 
with the long absence of recorded complaints or clinical 
findings after service, and the length of time it took the 
veteran to file his initial claim of entitlement to service 
connection, the preponderance of the evidence suggests that 
the veteran's left foot disability is unrelated to service.

The only other reports to the contrary come from the veteran 
(See, e.g., the transcript of the November 2003 hearing).  As 
a layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  Absent 
such evidence, service connection for left foot disability is 
not warranted.



B.  The Lumbar Spine

The veteran's service medical records are completely negative 
for any complaints or clinical findings of lumbar spine 
disability.  Such disability was not clinically reported 
until July 1994, when he was treated by M. L. B., M.D., for 
acute lumbosacral strain.  There was no evidence of any 
injury or history of low back disability.  Indeed, during 
physical therapy the following month, it was noted that the 
onset had been insidious over a period of three days.  The 
veteran reported that it could have been caused by his job, 
especially when he had to restrain patients.  

Since July 1994, lumbar facet joint arthritis and a 
bulging/herniated nucleus pulposus at L4 - L5 have also been 
identified (See, e.g., record reflecting treatment at Miami 
Valley Hospital in December 1995).  

In any event, there is no competent evidence of a nexus 
between the veteran's current back disability and any 
incident in service.  Absent such evidence, service 
connection is not warranted on a direct basis.

During his hearing in November 2003, the veteran testified 
that his low back disability was the result of his left foot 
problems.  In January 2005, following the VA examination, the 
examiner essentially supported that conclusion; however, as 
noted in the discussion above, service connection has not 
been established for left foot disability.  Thus, service 
connection for lumbar spine disability is not warranted on a 
secondary basis.  

In arriving at the foregoing, decisions, it must be 
emphasized that the veteran is not qualified to render 
opinions which require medical expertise.  Accordingly, his 
opinion alone cannot support a grant of service connection.  




ORDER

Entitlement to service connection for left foot disability is 
denied.

Entitlement to service connection for lumbar spine disability 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


